
	

113 HR 5078 PCS: Waters of the United States Regulatory Overreach Protection Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 559113th CONGRESS
		2d Session
		H. R. 5078
		IN THE SENATE OF THE UNITED STATES
		September 10, 2014Received; read the first timeSeptember 11, 2014Read the second time and placed on the calendarAN ACT
		To preserve existing rights and responsibilities with respect to waters of the United States, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Waters of the United States Regulatory Overreach Protection Act of 2014.
		2.Rules and guidance
			(a)Identification of waters protected by the Clean Water Act
				(1)In generalThe Secretary and the Administrator are prohibited from—
					(A)developing, finalizing, adopting, implementing, applying, administering, or enforcing—
						(i)the proposed rule described in the notice of proposed rule published in the Federal Register
			 entitled Definition of Waters of the United States Under the Clean Water Act (79 Fed. Reg. 22188 (April 21, 2014)); or
						(ii)the proposed guidance submitted to the Office of Information and Regulatory Affairs of the Office
			 of Management and Budget for regulatory review under Executive Order
			 12866, entitled Guidance on Identifying Waters Protected By the Clean Water Act and dated February 17, 2012 (referred to as Clean Water Protection Guidance, Regulatory Identifier Number (RIN) 2040–ZA11, received February 21, 2012); or
						(B)using the proposed rule or proposed guidance described in subparagraph (A), any successor document,
			 or any substantially similar proposed rule or guidance, as the basis for
			 any rulemaking or decision regarding the scope or enforcement of the
			 Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
					(2)Use of rules and guidanceThe use of the proposed rule or proposed guidance described in paragraph (1)(A), any successor
			 document, or any substantially similar proposed rule or guidance, as the
			 basis for any rulemaking or decision regarding the scope or enforcement of
			 the Federal Water Pollution Control Act shall be grounds for vacating the
			 final rule, decision, or enforcement action.
				(b)Exemption for certain agricultural conservation practices
				(1)In generalThe Secretary and the Administrator are prohibited from developing, finalizing, adopting,
			 implementing, applying, administering, or enforcing the interpretive rule
			 described in the notice of availability published in the Federal Register
			 entitled Notice of Availability Regarding the Exemption from Permitting Under Section 404(f)(1)(A) of the
			 Clean Water Act to Certain Agricultural Conservation Practices (79 Fed. Reg. 22276 (April 21, 2014)).
				(2)WithdrawalThe Secretary and the Administrator shall withdraw the interpretive rule described in paragraph
			 (1), and such interpretive rule shall have no force or effect.
				(3)ApplicationSection 404(f)(1)(A) of the Federal Water Pollution Control Act (33 U.S.C. 1344(f)(1)(A)) shall be applied without regard to the interpretive rule described in paragraph (1).
				3.Federalism consultation
			(a)In generalThe Secretary and the Administrator shall jointly consult with relevant State and local officials
			 to develop recommendations for a regulatory proposal that would,
			 consistent with applicable rulings of the United States Supreme Court,
			 identify—
				(1)the scope of waters covered under the Federal Water Pollution Control Act; and
				(2)the scope of waters not covered under such Act.
				(b)Consultation requirementsIn developing the recommendations under subsection (a), the Secretary and the Administrator shall—
				(1)provide relevant State and local officials with notice and an opportunity to participate in the
			 consultation process under subsection (a);
				(2)seek to consult State and local officials that represent a broad cross-section of regional,
			 economic, and geographic perspectives in the United States;
				(3)emphasize the importance of collaboration with and among the relevant State and local officials;
				(4)allow for meaningful and timely input by State and local officials;
				(5)be respectful of maintaining the Federal-State partnership in implementing the Federal Water
			 Pollution Control Act;
				(6)take into consideration the input of State and local officials regarding matters involving
			 differences in State and local geography, hydrology, climate, legal
			 frameworks, economies, priorities, and needs;
				(7)promote transparency in the consultation process under subsection (a); and
				(8)explore with State and local officials whether Federal objectives under the Federal Water Pollution
			 Control Act can be attained by means other than through a new regulatory
			 proposal.
				(c)Reports
				(1)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary and the
			 Administrator shall publish in the Federal Register a draft report
			 describing the recommendations developed under subsection (a).
				(2)Consensus requirementThe Secretary and the Administrator may include a recommendation in the draft report only if
			 consensus has been reached with regard to the recommendation among the
			 Secretary, the Administrator, and the State and local officials consulted
			 under subsection (a).
				(3)Failure to reach consensusIf the Secretary, the Administrator, and the State and local officials consulted under subsection
			 (a) fail to reach consensus on a regulatory proposal, the draft report
			 shall identify that consensus was not reached and describe—
					(A)the areas and issues where consensus was reached;
					(B)the areas and issues of continuing disagreement that resulted in the failure to reach consensus;
			 and
					(C)the reasons for the continuing disagreements.
					(4)Duration of reviewThe Secretary and the Administrator shall provide not fewer than 180 days for the public review and
			 comment of the draft report.
				(5)Final reportThe Secretary and the Administrator shall, in consultation with the relevant State and local
			 officials, address any comments received under paragraph (4) and prepare a
			 final report describing the final results of the consultation process
			 under subsection (a).
				(d)Submission of report to CongressNot later than 24 months after the date of enactment of this Act, the Secretary and the
			 Administrator shall jointly submit to the Committee on Transportation and
			 Infrastructure of the House of Representatives and the Committee on
			 Environment and Public Works of the Senate and make publicly available the
			 final report prepared under subsection (c)(5).
			4.DefinitionsIn this Act, the following definitions apply:
			(1)SecretaryThe term Secretary means the Secretary of the Army.
			(2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
			(3)State and local officialsThe term State and local officials means elected or professional State and local government officials or their representative
			 regional or national organizations.
			
	Passed the House of Representatives September 9, 2014.Karen L. Haas,Clerk.
	September 11, 2014Read the second time and placed on the calendar
